--------------------------------------------------------------------------------

Exhibit 10.10.4
 
AMENDED AND RESTATED
C&F FINANCIAL CORPORATION
2004 INCENTIVE STOCK PLAN


FORM OF RESTRICTED STOCK AGREEMENT
 

--------------------------------------------------------------------------------

Granted <<DATE>>

--------------------------------------------------------------------------------

 
This Restricted Stock Agreement (the "Agreement") is entered into as of <<DATE>>
pursuant to Article VIII of the Amended and Restated C&F Financial Corporation
2004 Incentive Stock Plan (the "Plan") and evidences the grant, and the terms,
conditions and restrictions pertaining thereto, of Restricted Stock awarded to
<<NAME>> (the "Participant").
 
1.
Award of Shares.  In consideration of the services rendered to C&F Financial
Corporation (the "Company") and/or its Subsidiaries by the Participant as a Key
Employee or Non-Employee Director of the Company or a Subsidiary, the Committee
hereby grants to the Participant a Restricted Stock Award as of <<DATE>> ("Award
Date"), covering <<NUMBER>> Shares of the Company's Stock (the "Award Shares")
subject to the terms, conditions, and restrictions set forth in this Agreement.
 This Award is granted pursuant to the Plan and is subject to the terms thereof.

 
2.
Period of Restriction.

 
(a)
Subject to earlier vesting or forfeiture as hereinafter provided, the period of
restriction (the "Period of Restriction") applicable to the Award Shares is as
follows:  <<INSERT VESTING SCHEDULE>>

 
(b)
If a Change in Control occurs after the Award Date and during the continuation
of the Participant's Company Service (as defined in Paragraph 7), the Period of
Restriction shall end and any remaining restrictions applicable to any of the
Award Shares shall automatically terminate and the Award Shares shall be free of
restrictions and freely transferable.

 
(c)
The applicable portion of the Award Shares shall become freely transferable by
the Participant after the last day of its Period of Restriction.

 
3.
Stock Certificates.  The stock certificate(s) for the Award Shares shall be
registered on the Company's stock transfer books in the name of the Participant
in book entry or electronic form or in certificated form as determined by the
Committee.  If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.

 
Any Award Shares issued in book entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:
 
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Amended and Restated C&F
Financial Corporation 2004 Incentive Stock Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Restricted Stock Agreement
dated <<DATE>>.  A copy of the Plan, such rules and procedures, and such
Restricted Stock Agreement may be obtained from the Secretary of C&F Financial
Corporation.
 
4.
Voting Rights.  During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.

 
- 1 -

--------------------------------------------------------------------------------

 
5.
Dividends and Other Distributions.  During the Period of Restriction, the
Participant shall be entitled to receive currently all dividends and other
distributions paid with respect to the Award Shares (other than dividends or
distributions which are paid in Shares of Stock).  If, during the Period of
Restriction, any such dividends or distributions are paid in Shares of Stock
with respect to the Award Shares, such Shares shall be registered in the name of
the Participant and, if issued in certificate form, deposited with the Company
as provided in Paragraph 3, and such Shares shall be subject to the same vesting
rules and restrictions on transferability as the Award Shares with respect to
which they were paid.

 
6.
Company Service and Forfeiture.

 
(a)
If the Participant's Company Service (as defined in Paragraph 7) ceases due to
the Participant's death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code), any remaining Period of
Restriction applicable to the Award Shares shall automatically terminate and the
Award Shares shall be free of restrictions and freely transferable.

 
(b)
If the Participant's Company Service (as defined in Paragraph 7) ceases due to
the Participant's retirement from employment with the Company or one of its
Subsidiaries in accordance with any applicable Company policy on mandatory or
permissive, early or normal retirement as in effect at the date of such
retirement during the Period of Restriction, any remaining Period of Restriction
applicable to the Award Shares shall automatically terminate and the Award
Shares shall be free of restrictions and freely transferable.

 
(c)
If the Participant's Company Service (as defined in Paragraph 7) ceases due to
termination by the Company or one of its Subsidiaries, or by shareholder
removal, for reasons other than for Cause, any remaining Period of Restriction
applicable to the Award Shares shall automatically terminate and the Award
Shares shall be free of restrictions and freely transferable. For purposes
hereof,

 
(i)
"Cause" means continued neglect of duties and obligations, willful or material
misconduct in connection with the performance of the Participant's duties and
obligations, repeated failure substantially to perform assigned duties
appropriate for the Participant's position, and any other conduct of the
Participant involving moral turpitude, commission of a crime, engaging in
Competition (as defined below) or Unauthorized Disclosure of Confidential
Information (as defined below), habitual drunkenness or drug abuse, or any
illegal act or intentional act evidencing bad faith by the Participant toward
the Company or one of its Subsidiaries that would make retention of the
Participant in his position with the Company or Subsidiary prejudicial to its
best interests.

 
(ii)
"Competition" means engaging by the Participant, without the written consent of
the Board of Directors of the Company, or a committee thereof, or a person
authorized thereby, in an activity as an officer, a director, an employee, a
partner, a more than one percent shareholder or other owner, an agent, a
consultant, an independent contractor, or any other individual or representative
capacity (unless the Participant's duties, responsibilities and activities,
including supervisory activities, for or on behalf of such activity, are not
related in any way to such "competitive activity") if it involves:

 
(A)
engaging in, or entering into services or providing advice pertaining to, any
banking, lending, other financial activity or other business activity that the
Company or any of its Subsidiaries actively engages in within fifty (50) miles
of any branch or office of, or in any service area in which such activity is
conducted by, the Company or any of its Subsidiaries, or

 
(B)
soliciting or contacting, either directly or indirectly, any of the customers of
the Company or any of its Subsidiaries for the purpose of competing with the
products or services provided by the Company or any of its Subsidiaries, or

 
- 2 -

--------------------------------------------------------------------------------

 
(C)
employing or soliciting for employment any employees of the Company or any of
its Subsidiaries.

 
(iii)
"Unauthorized Disclosure of Confidential Information" means the disclosure by
the Participant, without the written consent of the Board of Directors of the
Company, or a committee thereof, or a person authorized thereby, to any person
other than as required by law or court order, or other than to an authorized
employee of the Company or any Subsidiary, or to a person to whom disclosure is
necessary or appropriate in connection with the performance by the Participant
of his duties as an employee of, or in any other capacity for, the Company or
any Subsidiary (including, but not limited to, disclosure to the Company's or
any Subsidiary's outside counsel, accountants or bankers of financial data
properly requested by such persons and approved by an authorized officer of the
Company), any confidential information of the Company or any of its Subsidiaries
with respect to any of the marketing or advertising, customers, services,
solicitation techniques or methods, business plans and financial statements,
reports and projections, or any other confidential information relating to or
dealing with the business operations or activities of the Company or any of its
Subsidiaries; provided, however, that:

 
(A)
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the
Participant) or any information of a type not otherwise considered confidential
by persons engaged in the same activity or an activity similar to that conducted
by the Company or any of its Subsidiaries; and

 
(B)
the Participant shall be allowed to disclose confidential information to the
Participant's attorney solely for the purpose of ascertaining whether such
information is confidential within the intent of this Agreement, but only so
long as the Participant both discloses to the Participant's attorney the
provisions of this paragraph and agrees not to waive the attorney-client
privilege with respect thereto.

 
All determinations regarding Competition or Unauthorized Disclosure of
Confidential Information under this Agreement shall be made by the Board of
Directors of the Company, or a committee thereof, in its discretion.
 
(d)
If the Participant is a Non-Employee Director for whom Company Service (as
defined in Paragraph 7) ceases, for reasons other than for Cause, due to either
(i) the expiration of a term of office without renomination for a new term or
(ii) failure to be re-elected by the Company's shareholders for a term of office
for which the Non-Employee Director has been nominated, any remaining Period of
Restriction applicable to the Award Shares shall automatically terminate and the
Award Shares shall be free of restrictions and freely transferable.

 
(e)
If the Participant's Company Service (as defined in Paragraph 7) ceases for any
reason other than those set forth in Paragraphs 6(a), (b), (c) and (d) above
during the Period of Restriction, any Award Shares still subject to restrictions
at the date of such cessation of Company Service shall be automatically
forfeited to the Company.

 
7.
Company Service.

 
(a)
For purposes hereof, "Company Service" means service as an Employee and/or
Non‑Employee Director.  Notwithstanding any contrary provision or implication
herein, in determining cessation of Company Service for purposes hereof,
transfers between the Company and/or any Subsidiary shall be disregarded and
shall not be considered a cessation of Company Service, and changes in status
between that of an Employee and a Non‑Employee Director shall be disregarded and
shall not be considered a cessation of Company Service.

 
- 3 -

--------------------------------------------------------------------------------

 
(b)
Nothing under the Plan or in this Agreement shall confer upon the Participant
any right to continue Company Service or in any way affect any right of the
Company to terminate the Participant's Company Service without prior notice at
any time for any or no reason.

 
8.
Withholding Taxes.  The Company shall have the right to retain and withhold the
amount of taxes (at the statutorily required rates) required by any government
to be withheld or otherwise deducted and paid with respect to the Award Shares.
 At its discretion, the Committee may require the Participant to reimburse the
Company for any such taxes required to be withheld by the Company and may
withhold any distribution in whole or in part until the Company is so
reimbursed.  The Participant or any successor in interest may elect to have the
Company retain and withhold a number of Shares of Stock having a Fair Market
Value (on the date that the amount of tax to be withheld is to be determined)
not less than the amount of such taxes, and cancel any such Shares so withheld,
in order to reimburse the Company for any such taxes.  In the event the
Participant does not elect to have the Company retain and withhold Shares of
Stock as described in the preceding sentence, the Company shall have the right
to withhold from any other cash amounts due to or to become due from the Company
to the Participant an amount equal to such taxes required to be withheld by the
Company to reimburse the Company for any such taxes.  An election to have the
Company retain and withhold Shares of Stock will be communicated in advance in a
writing acceptable to the Chairman of the Committee.

 
9.
Compliance with Securities Laws.  The Company covenants that it will attempt to
maintain an effective registration statement with the Securities and Exchange
Commission covering the Shares of Stock of the Company that are the subject of
this Award.

 
10.
Administration.  The Plan is administered by a Committee appointed by the
Company's Board of Directors.  The Committee has the authority to construe and
interpret the Plan, to make rules of general application relating to the Plan,
to amend outstanding Awards, and to require of any person receiving Stock
pursuant to this Award, at the time of such receipt, the execution of any paper
or the making of any representation or the giving of any commitment that the
Committee shall, in its discretion, deem necessary or advisable by reason of the
securities laws of the United States or any state, or the execution of any paper
or the payment of any sum of money in respect of taxes or the undertaking to pay
or have paid any such sum that the Committee shall, in its discretion, deem
necessary by reason of the Internal Revenue Code or any rule or regulation
thereunder or by reason of the tax laws of any state.  All such Committee
determinations shall be final, conclusive, and binding upon the Company and the
Participant.

 
11.
Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

 
12.
Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs, and legal representatives of the respective
parties.

 
13.
Prohibition Against Pledge, Attachment, etc.  Except as otherwise provided
herein, during the Period of Restriction, the Award Shares, and the rights and
privileges conferred hereby, shall not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated in any way and shall not be subject to
execution, attachment or similar process.

 
14.
Capitalized Terms.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.

- 4 -

--------------------------------------------------------------------------------



To evidence its grant of the Award Shares and the terms, conditions and
restrictions thereof, the Company has signed this Agreement as of the Award
Date.  This Agreement shall not become legally binding unless the Participant
has accepted this Agreement within thirty (30) days after the Award Date (or
such longer period as the Chairman of the Committee may accept) pursuant to such
means as the Committee may permit.  If the Participant fails to timely accept
this Agreement, the grant of the Award Shares shall be cancelled and forfeited
ab initio.
 
C&F FINANCIAL CORPORATION
By:
   
 
 
Its:

 
 
 
 
PARTICIPANT:
   
 
 
<<NAME>>

 
 
- 5 -

--------------------------------------------------------------------------------